VOTING AGREEMENT

        VOTING AGREEMENT (this “Agreement”) dated as of May 13, 2007, is by and
among Business&Decision North America Holding, Inc., a Delaware corporation
(“Parent”); BDEC Acquisition Corp., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”); and each individual listed on the signature
page hereof as a stockholder (each, a “Stockholder,” and collectively, the
“Stockholders”). For purposes of this Agreement, capitalized terms used and not
defined herein shall have the respective meanings ascribed to them in the
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), by and among Parent, Merger Sub and Inforte Corp., a Delaware
corporation (the “Company”).

RECITALS

    A.        Each Stockholder “beneficially owns” (as such term is defined in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
and is entitled to dispose of (or to direct the disposition of) and to vote (or
to direct the voting of) the number of shares of common stock, par value $0.001
per share, of the Company (the “Company Common Stock”) set forth opposite such
stockholder’s name on Schedule A hereto (such shares of Company Common Stock,
together with all other shares of capital stock of the Company acquired and
beneficially owned by any Stockholder after the date hereof and during the term
of this Agreement, being collectively referred to herein as the “Subject
Shares”).

    B.        Concurrently with the execution and delivery of this Agreement,
Parent, Merger Sub and the Company have entered into the Merger Agreement
providing for the merger of Merger Sub with and into the Company, with the
Company continuing as the surviving corporation in the Merger (the “Merger”),
all upon the terms and subject to the conditions set forth therein.

    C.        The Stockholders desire to enter into this Agreement to induce
Parent and Merger Sub to enter into the Merger Agreement.

    D.        The Board of Directors of the Company has taken all actions
necessary and within its authority such that no restrictive provision of any
“fair price,” “moratorium,” “control share acquisition,” “business combination,”
“Stockholder protection,” “interested stockholder” or other similar
anti-takeover statute or regulation, including, without limitation, Section 203
of the General Corporation Law of the State of Delaware, or any restrictive
provision of the Certificate of Incorporation or By-Laws of the Company is, or
at the Effective Time will be, applicable to the Company, Parent, Merger Sub,
the Company Common Stock, the Merger or any other transaction contemplated by
this Agreement or the Merger Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
premises, representations, warranties, covenants and agreements contained herein
and in the Merger Agreement, the parties hereto, intending to be legally bound,
hereby agree as follows:

--------------------------------------------------------------------------------

        1.    Representations and Warranties of Each Stockholder.

        Each Stockholder, severally (and not jointly), hereby represents and
warrants to Parent as follows:

        (a)        Execution and Delivery. Stockholder has and will have the
legal capacity, power and authority to enter into and perform all of
Stockholder’s obligations under this Agreement and the Proxy. This Agreement has
been duly executed and delivered by such Stockholder and constitutes a legal,
valid and binding obligation of such Stockholder enforceable in accordance with
its terms subject to (i) bankruptcy, insolvency, moratorium and other similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally, and (ii) general principles of equity (regardless of whether
considered in a proceeding at law or in equity).

        (b)        No Conflicts. (i) No filing by such Stockholder with any
Governmental Entity (other than an amended Schedule 13D), and no authorization,
consent or approval of any other Person is necessary for the execution of this
Agreement by such Stockholder or the consummation by such Stockholder of the
transactions contemplated hereby and (ii) none of the execution and delivery of
this Agreement by such Stockholder, the consummation by such Stockholder of the
transactions contemplated hereby or compliance by such Stockholder with any of
the provisions hereof shall (A) conflict with or result in any breach of the
organizational documents of such Stockholder (if applicable), (B) conflict with,
require a consent, waiver or approval under or result in, or give rise to, a
violation or breach of or a default under (with or without notice or lapse of
time, or both) any of the terms of any Contract, loan or credit agreement, note,
bond, mortgage, indenture, lease, permit, understanding, agreement or other
instrument or obligation (written or oral) to which such Stockholder is a party
or by which such Stockholder or any of his Subject Shares may be bound, or (C)
violate any order, writ, injunction, decree, judgment, statute, rule or
regulation applicable to such Stockholder. No filing with, and no permit,
authorization, consent or approval of, any state or federal public body or
authority is necessary for the execution of this Agreement by Stockholder and
the consummation by Stockholder of the transactions contemplated hereby.

        (c)        The Subject Shares. Schedule A sets forth opposite such
Stockholder’s name the number of Subject Shares beneficially owned (as defined
in Recital A above) by such Stockholder as of the date hereof. Except as set
forth on Schedule A hereto, as of the date hereof, such Stockholder has the sole
power to vote (or cause to be voted) such Subject Shares. Except as set forth on
such Schedule A, such Stockholder does not directly or indirectly own or hold
any shares of Company Common Stock, any right to acquire any additional shares
of any class of capital stock of the Company or any voting rights with respect
to any shares of any class of capital stock of the Company. Such Stockholder has
good and valid title to the Subject Shares denoted as being owned by such
Stockholder on Schedule A, free and clear of any and all pledges, mortgages,
Liens, charges, proxies, voting agreements, encumbrances, adverse claims,
options, security interests and demands of any nature or kind whatsoever, other
than those created by this Agreement.

2

--------------------------------------------------------------------------------

        (d)        Reliance By Parent. Such Stockholder understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
such Stockholder’s execution and delivery of this Agreement.

        (e)        Litigation. Except as set forth on Schedule A, as of the date
hereof, there is no action, proceeding or investigation pending or, to such
Stockholder’s knowledge, threatened against such Stockholder that questions the
validity of this Agreement or any action taken or to be taken by such
Stockholder in connection with this Agreement.

        2.        Representations and Warranties of Parent and Merger Sub.

        Parent and Merger Sub, jointly and severally, hereby represent and
warrant to each of the Stockholders as follows:

        (a)        Due Organization, etc. Parent and Merger Sub are each duly
organized, validly existing and in good standing under the laws of their
respective jurisdictions of incorporation. Parent and Merger Sub have all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. This Agreement has been
duly authorized, executed and delivered by Parent and Merger Sub and, assuming
due authorization, execution and delivery by each of the Stockholders,
constitutes a valid and binding obligation of Parent and Merger Sub enforceable
in accordance with its terms subject to (i) bankruptcy, insolvency, moratorium
and other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, and (ii) general principles of equity (regardless
of whether considered in a proceeding at law or in equity).

        (b)        Conflicts. (i) No filing by Parent or Merger Sub with any
Governmental Entity, and no authorization, consent or approval of any other
Person is necessary for the execution of this Agreement by Parent or Merger Sub
or the consummation by Parent or Merger Sub of the transactions contemplated
hereby and (ii) none of the execution and delivery of this Agreement by Parent
or Merger Sub, the consummation by Parent or Merger Sub of the transactions
contemplated hereby or compliance by Parent or Merger Sub with any of the
provisions hereof shall (A) conflict with or result in any breach of the
respective Certificate of Incorporation or By-Laws of Parent or Merger Sub, (B)
result in, or give rise to, a violation or breach of or a default under (with or
without notice or lapse of time, or both) any of the terms of any contract, loan
or credit agreement, note, bond, mortgage, indenture, lease, permit,
understanding, agreement or other instrument or obligation to which Parent or
Merger Sub is a party or by which Parent or Merger Sub or any of their
respective assets may be bound, or (C) violate any order, writ, injunction,
decree, judgment, statute, rule or regulation applicable to Parent or Merger
Sub, except for any of the foregoing as would not prevent Parent or Merger Sub
from performing their respective obligations under this Agreement.

        3.        Covenants of Each Stockholder.

        Until the termination of this Agreement in accordance with Section 5,
each Stockholder, in his capacity as such, agrees as follows:

3

--------------------------------------------------------------------------------

        (a)         At the Company Stockholders’ Meeting or at any adjournment,
postponement or continuation thereof or in any other circumstance occurring
prior to the Company Stockholders’ Meeting upon which a stockholder vote or
other stockholder approval with respect to the Merger and the Merger Agreement
is sought, each Stockholder shall vote (or cause to be voted) the Subject Shares
beneficially owned (as defined in Recital A above) by such Stockholder (i) in
favor of the approval of the Merger and the approval and adoption of the Merger
Agreement and the terms thereof, in favor of each of the other actions
contemplated by the Merger Agreement and in favor of any action in furtherance
of any of the foregoing; (ii) against any action or agreement that would result
in a breach of any representation, warranty, covenant or obligation of the
Company in the Merger Agreement and (iii) except with the written consent of
Parent and Merger Sub, against (A) any Company Acquisition Proposal, (B) any
reorganization, recapitalization, dissolution or liquidation of the Company or
any subsidiary of the Company; (C) any change in the individuals who serve as
members of the board of directors of the Company; (D) any amendment to the
Company’s certificate of incorporation or bylaws; (E) any material change in the
capitalization of the Company or the Company’s corporate structure; and (F) any
other action which is intended, or could reasonably be expected, to impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any of the other transactions contemplated by the Merger Agreement or this
Agreement. Any such vote shall be cast in accordance with such procedures
relating thereto so as to ensure that it is duly counted for purposes of
determining that a quorum is present and for purposes of recording the results
of such vote. Each Stockholder agrees not to enter into any agreement or
commitment with any Person the effect of which would be inconsistent with or
violative of the provisions and agreements contained in this Section 3(a).

        (b)         Each Stockholder agrees not to, directly or indirectly, (i)
sell, transfer, tender, pledge, encumber, assign or otherwise dispose of
(collectively, a “Transfer”) or enter into any Contract, agreement, option or
other arrangement with respect to a Transfer, or consent to a Transfer of, or
enter into a Constructive Sale (as defined below) with respect to, any or all of
the Subject Shares, other than in accordance with the Merger Agreement, or (ii)
grant any powers of attorney or consents, grant any proxies (other than the
Company proxy card in connection with the Company Stockholders’ Meeting if and
to the extent such proxy is consistent with such Stockholder’s obligations under
Section 3(a) hereof), deposit any Subject Shares into any voting trust or enter
into any voting arrangement, whether by proxy, voting agreement or otherwise,
with respect to any of the Subject Shares, other than pursuant to this Agreement
or in a manner consistent with such Stockholder’s obligations under Section 3(a)
hereof. Such Stockholder further agrees not to commit or agree to take any of
the foregoing actions or take any action that would in any way prevent, impede,
interfere with or adversely affect his ability to perform his obligations under
this Agreement. Notwithstanding the foregoing or anything to the contrary set
forth in this Agreement, each Stockholder may Transfer any or all of the Subject
Shares (1) by will, or by operation of law, in which case this Agreement shall
bind the transferee, or (2) to A) Stockholders’ spouse, children, parents or
siblings (collectively, “Family Members”), (B) any trust solely for the benefit
of Stockholder and/or any Family Member(s) and of which Stockholder and/or any
such Family Member(s) is the trustee or are the trustees, and (C) any
partnership, corporation or limited liability company which is wholly owned and
controlled by Stockholder and/or any such Family Member(s), so long as the
transferee, prior to such Transfer, executes a counterpart of this Agreement
(with such modifications as Parent may reasonably request solely to reflect such
transfer) and the Proxy, substantially in the form of Annex A hereto. As used
herein, the term “Constructive Sale” shall mean a short sale with respect to any
Subject Shares, entering into or acquiring an offsetting derivative contract
with respect to any Subject Shares, entering into or acquiring a futures or
forward contract to deliver any Subject Shares or entering into any other
derivative transaction that has the effect of materially changing the economic
benefits and risks of ownership.

4

--------------------------------------------------------------------------------

        (c)         Such Stockholder shall not, nor shall such Stockholder act
in concert with any Person to make, or in any manner participate in, directly or
indirectly, a “solicitation” (as such term is used in the rules of the
Securities and Exchange Commission) of proxies or powers of attorney or similar
rights to vote.

        (d)         In the event (i) of any stock dividend, stock split, merger,
recapitalization, reclassification, combination, exchange of shares or the like
of the capital stock of the Company on, of or affecting the Subject Shares or
(ii) that Stockholder shall become the beneficial owner of any additional shares
of capital stock of the Company or other securities entitling the holder thereof
to vote or give consent with respect to the matters set forth in Section 3(a),
then the terms of this Agreement shall apply to the shares of capital stock of
the Company or other securities held by Stockholder immediately following the
effectiveness of the events described in clause (i) or Stockholder becoming the
beneficial owner thereof as described in clause (ii), as though, in either case,
they were Subject Shares hereunder.

        (e)        Proxy.

                     (i)         In furtherance of the transactions contemplated
hereby and by the Merger Agreement, and in order to secure the performance by
Stockholder of Stockholder’s duties under this Agreement, Stockholder,
concurrently with the execution of this Agreement, shall execute, in accordance
with the provisions of applicable law, and deliver to Parent an irrevocable
proxy, substantially in the form of Annex A hereto, and irrevocably appoint
Parent or its designees, with full power of substitution, Stockholder’s attorney
and proxy to vote, or, if applicable, to give consent with respect to, all of
the Subject Shares beneficially owned by Stockholder as of the record date of
such vote or consent in respect of any of the matters set forth in, and in
accordance with the provisions of, Section 3(a) (the “Proxy”).

                     (ii)         Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon such Proxy.
Stockholder hereby affirms that the Proxy set forth in this Section 3(d) is
given to secure the performance of the duties of Stockholder under this
Agreement. Stockholder hereby affirms that the Proxy is coupled with an interest
and may under no circumstances be revoked. Stockholder hereby ratifies and
confirms all that the Proxy may lawfully do or cause to be done by virtue
hereof.

                     (iii)         Stockholder hereby revokes any and all prior
proxies or powers of attorney given by Stockholder with respect to the voting of
the Subject Shares and agrees not to grant any subsequent proxies or powers of
attorney with respect to the voting of the Subject Shares until the termination
of this Agreement in accordance with Section 5.

                     (iv)         Stockholder shall, at Stockholder’s own
expense, perform such further acts and execute such further proxies and other
documents and instruments as may reasonably be required to vest in Parent the
power to carry out and give effect to the provisions of this Agreement.

5

--------------------------------------------------------------------------------

                     (v)         The Proxy shall terminate upon the termination
of this Agreement.

        4.        Stockholder Capacity.

        No Person executing this Agreement who is or becomes during the term of
this Agreement a director or officer of the Company shall be deemed to make any
agreement or understanding in this Agreement in such Person’s capacity as a
director or officer. Each Stockholder is entering into this Agreement solely in
his capacity as the beneficial owner of such Stockholder’s Subject Shares and
nothing herein shall limit or affect in any way any actions taken by a
Stockholder in his capacity as a director or officer of the Company.

        5.        Termination.

        This Agreement shall terminate upon the earliest to occur of: (i) the
approval and adoption of the Merger Agreement at the Company Stockholders’
Meeting; (ii) the termination of the Merger Agreement in accordance with its
terms; or (iii) the Parent providing a notice of termination to the
Stockholders. No party hereto shall be relieved from any liability for
intentional breach of this Agreement by reason of any such termination.
Notwithstanding the foregoing, this Section 5 and Sections 7 and 8 of this
Agreement shall survive the termination of this Agreement.

        6.        Appraisal Rights.

        To the extent permitted by applicable law, each Stockholder hereby
waives and agrees not exercise any rights of appraisal or rights to dissent from
the Merger that he may have with respect to the Subject Shares under applicable
law.

        7.        Publication.

        Each Stockholder hereby authorizes Parent and the Company to publish and
disclose in the Proxy Statement (including any and all documents and schedules
filed with the Securities and Exchange Commission relating thereto) his identity
and ownership of Subject Shares and the nature of his commitments, arrangements
and understandings pursuant to this Agreement.

        8.        Waiver of Jury Trial.

        EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.

6

--------------------------------------------------------------------------------

        9.        Governing Law; Jurisdiction.

        This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware applicable to contracts executed in and to be
performed entirely within that State. Each party hereby agrees and consents to
be subject to the exclusive jurisdiction of the Court of Chancery of the State
of Delaware in and for New Castle County or, if the Court of Chancery lacks
subject matter jurisdiction, any court of the State of Delaware situated in New
Castle County or the United States District Court for the District of Delaware
in any suit, action or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby. Each party hereby irrevocably consents to the
service of any and all process in any such suit, action or proceeding by the
delivery of such process to such party at the address and in the manner provided
in Section 13 hereof. Each of the parties hereto irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in the
Court of Chancery of the State of Delaware in and for New Castle County or, if
the Court of Chancery lacks subject matter jurisdiction, any court of the State
of Delaware situated in New Castle County or the United States District Court
for the District of Delaware, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

        10.        Specific Performance.

        Stockholder acknowledges that the agreements contained in this Agreement
are an integral part of the transactions contemplated by the Merger Agreement,
and that, without these agreements, Parent would not enter into the Merger
Agreement, and acknowledges that money damages would be both incalculable and an
insufficient remedy for any breach of this Agreement by such party and that any
such breach would cause the other party hereto irreparable harm. Accordingly,
each party hereto also agrees that, in the event of any breach or threatened
breach of the provisions of this Agreement by such party, the other party hereto
shall be entitled to equitable relief without the requirement of posting a bond
or other security, including in the form of injunctions and orders for specific
performance.

        11.        Amendment, Waivers, Etc.

        This Agreement may be amended by Parent, Merger Sub and the Stockholders
at any time before adoption of the Merger Agreement by the stockholders of the
Company; provided, however, that after such adoption, no amendment shall be made
that by law or in accordance with the rules of any relevant stock exchange or
automated inter-dealer quotation system requires further approval by such
Stockholders without such further approval. This Agreement may not be amended
except by an instrument in writing signed by Parent, Merger Sub and the
Stockholders. At any time prior to the Effective Time, Parent, Merger Sub and
the Stockholders may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or acts of the other party; (ii) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered pursuant to this Agreement; and (iii) waive
compliance with any of the agreements or conditions of the other party contained
herein; provided, however, that no failure or delay by Parent, Merger Sub and
the Stockholders in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right hereunder. Any
agreement on the part of Parent or the Stockholders to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.

7

--------------------------------------------------------------------------------

        12.        Assignment; No Third Party Beneficiaries.

        Neither this Agreement nor any of the rights, benefits or obligations
hereunder may be assigned by any of the parties hereto (whether by operation of
law or otherwise) without the prior written consent of all of the other parties.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person (other than Parent, Merger Sub
and the Stockholders and their respective successors and permitted assigns) any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement, and no Person (other than as so specified) shall be
deemed a third party beneficiary under or by reason of this Agreement.

        13.        Notices.

        All notices and other communications given or made pursuant hereto shall
be in writing and shall be deemed to have been duly given or made (i) as of the
date delivered if delivered personally or on the date of confirmation of receipt
if sent by facsimile and (ii) on the fifth business day after deposit in the
U.S. mail, if mailed by registered or certified mail (postage prepaid, return
receipt requested), in each case to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice, except
that notices of changes of address shall be effective upon receipt):

  if to Parent, to:


  Business&Decision North America Holding, Inc.
900 West Valley Road
Suite 900
Wayne, Pennsylvania 19087
Attention: Alfred K. Ferraioli
Telephone: (610) 230-2500
Facsimile: (610) 230-2512
Email: al.ferraioli@businessdecision.com


8

--------------------------------------------------------------------------------

If to any Stockholder, at the address set forth under such Stockholder’s name on
Schedule A hereto or to such other address as the party to whom notice is to be
given may have furnished to the other parties in writing in accordance herewith.

        14.         Severability.

        If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the maximum extent possible.

        15.        Integration.

        This Agreement (together with the Merger Agreement to the extent
referenced herein), including Schedule A hereto, constitutes the full and entire
understanding and agreement of the parties with respect to the subject matter
hereof and thereof and supersedes any and all prior understandings or agreements
relating to the subject matter hereof and thereof.

        16.        Mutual Drafting.

        Each party hereto has participated in the drafting of this Agreement,
which each party acknowledges is the result of extensive negotiations between
the parties.

        17.         Section Headings.

        The section headings of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.

        18.        Counterparts.

        This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, and of which when executed
shall be deemed to be an original but all which shall constitute one and the
same agreement.


[SIGNATURE PAGES FOLLOWS]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Voting
Agreement as of the day and date first above written.

BUSINESS&DECISION NORTH AMERICA HOLDING, INC.

By: /s/ Alfred K. Ferraioli      Name: Alfred K. Ferraioli      Title: Chief
Financial Officer

BDEC ACQUISITION CORP.

By: /s/ Alfred K. Ferraioli      Name: Alfred K. Ferraioli      Title: Chief
Financial Officer

10

--------------------------------------------------------------------------------

STOCKHOLDERS:

/s/ Philip S. Bligh Philip S. Bligh


/s/ Stephen C.P. Mack Stephen C.P. Mack

11

--------------------------------------------------------------------------------

SCHEDULE A


STOCKHOLDERS

Stockholder

--------------------------------------------------------------------------------

Subject Shares

--------------------------------------------------------------------------------

     Philip S. Bligh 2,349,200          c/o Inforte Corp.          500 N.
Dearborn Street          Suite 1200          Chicago, Illinois  60610
     Stephen C.P. Mack          c/o Inforte Corp.          500 N. Dearborn
Street 1,092,566          Suite 1200          Chicago, Illinois  60610

A - 12

--------------------------------------------------------------------------------

SCHEDULE A


ANNEX A

IRREVOCABLE PROXY

        Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Voting Agreement, dated as of May 13, 2007, by and
among Business&Decision North America Holding, Inc., a Delaware corporation;
BDEC Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of
Parent; and each individual listed on the signature page thereof as a
stockholder (the “Voting Agreement”). A copy of the Voting Agreement is attached
hereto and is incorporated by reference herein.

        This Proxy is given to secure the performance of the duties of the
undersigned Stockholder pursuant to the Voting Agreement and is granted in
consideration of Parent entering into the Merger Agreement.

        The undersigned Stockholder hereby irrevocably appoints Robin Kearon and
Alfred K. Ferraioli, and each of them individually, the sole and exclusive
attorneys, agents and proxies, with full power of substitution in each of them,
for the undersigned Stockholder and in the name, place and stead of the
undersigned Stockholder, to vote or, if applicable, to give written consent,
with respect to, all Subject Shares beneficially owned (as such term is defined
in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
by the undersigned Stockholder and which the undersigned Stockholder is or may
be entitled to vote at any meeting of the Company held after the date hereof,
whether annual or special and whether or not an adjourned meeting, or, if
applicable, to give written consent with respect thereto, in accordance with the
provisions of Section 3(a) of the Voting Agreement as follows:

        (i)         in favor of the approval of the Merger, the execution and
delivery by the Company of the Merger Agreement and the approval and adoption of
the Merger Agreement and the terms thereof, in favor of each of the other
actions contemplated by the Merger Agreement and in favor of any action in
furtherance of any of the foregoing;


        (ii)         against any action or agreement that would result in a
breach of any representation, warranty, covenant or obligation of the Company in
the Merger Agreement and


        (iii)         against (A) any Company Acquisition Proposal, (B) any
reorganization, recapitalization, dissolution or liquidation of the Company or
any subsidiary of the Company; (C) any change in the individuals who serve as
members of the board of directors of the Company; (D) any amendment to the
Company’s certificate of incorporation or bylaws; (E) any material change in the
capitalization of the Company or the Company’s corporate structure; and (F) any
other action which is intended, or could reasonably be expected, to impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any of the other transactions contemplated by the Merger Agreement or this
Agreement.


A - 13

--------------------------------------------------------------------------------

        This Proxy is coupled with an interest, shall be irrevocable to the
fullest extent permitted by law and shall be binding on any successor in
interest of the undersigned Stockholder. This Proxy shall not be terminated by
operation of law upon the occurrence of any event, including, without
limitation, the death or incapacity of the undersigned Stockholder.

        This Proxy shall operate to revoke any prior proxy as to the Subject
Shares heretofore granted by the undersigned Stockholder with respect to the
subject matter of the Voting Agreement and the Merger Agreement.

        This Proxy shall terminate on the termination of the Voting Agreement.

SIGNATURE TO IRREVOCABLE PROXY

STOCKHOLDER

/s/ Philip S. Bligh (Signature)

Philip S. Bligh Print Name

Date: May 13, 2007

A - 14

--------------------------------------------------------------------------------

SCHEDULE A


ANNEX A

IRREVOCABLE PROXY

        Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Voting Agreement, dated as of May 13, 2007, by and
among Business&Decision North America Holding, Inc., a Delaware corporation;
BDEC Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of
Parent; and each individual listed on the signature page thereof as a
stockholder (the “Voting Agreement”). A copy of the Voting Agreement is attached
hereto and is incorporated by reference herein.

        This Proxy is given to secure the performance of the duties of the
undersigned Stockholder pursuant to the Voting Agreement and is granted in
consideration of Parent entering into the Merger Agreement.

        The undersigned Stockholder hereby irrevocably appoints Robin Kearon and
Alfred K. Ferraioli, and each of them individually, the sole and exclusive
attorneys, agents and proxies, with full power of substitution in each of them,
for the undersigned Stockholder and in the name, place and stead of the
undersigned Stockholder, to vote or, if applicable, to give written consent,
with respect to, all Subject Shares beneficially owned (as such term is defined
in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
by the undersigned Stockholder and which the undersigned Stockholder is or may
be entitled to vote at any meeting of the Company held after the date hereof,
whether annual or special and whether or not an adjourned meeting, or, if
applicable, to give written consent with respect thereto, in accordance with the
provisions of Section 3(a) of the Voting Agreement as follows:

        (i)         in favor of the approval of the Merger, the execution and
delivery by the Company of the Merger Agreement and the approval and adoption of
the Merger Agreement and the terms thereof, in favor of each of the other
actions contemplated by the Merger Agreement and in favor of any action in
furtherance of any of the foregoing;


        (ii)         against any action or agreement that would result in a
breach of any representation, warranty, covenant or obligation of the Company in
the Merger Agreement and


        (iii)         against (A) any Company Acquisition Proposal, (B) any
reorganization, recapitalization, dissolution or liquidation of the Company or
any subsidiary of the Company; (C) any change in the individuals who serve as
members of the board of directors of the Company; (D) any amendment to the
Company’s certificate of incorporation or bylaws; (E) any material change in the
capitalization of the Company or the Company’s corporate structure; and (F) any
other action which is intended, or could reasonably be expected, to impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any of the other transactions contemplated by the Merger Agreement or this
Agreement.


A - 15

--------------------------------------------------------------------------------

        This Proxy is coupled with an interest, shall be irrevocable to the
fullest extent permitted by law and shall be binding on any successor in
interest of the undersigned Stockholder. This Proxy shall not be terminated by
operation of law upon the occurrence of any event, including, without
limitation, the death or incapacity of the undersigned Stockholder.

        This Proxy shall operate to revoke any prior proxy as to the Subject
Shares heretofore granted by the undersigned Stockholder with respect to the
subject matter of the Voting Agreement and the Merger Agreement.

        This Proxy shall terminate on the termination of the Voting Agreement.

SIGNATURE TO IRREVOCABLE PROXY

STOCKHOLDER

/s/ Stephen C.P. Mack (Signature)

Stephen C.P. Mack Print Name

Date: May 13, 2007

A - 16